Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 08/02/2022.
Claims 1-20 are pending.

Response to Argument
Applicant’s arguments, see page 5, filed on 08/02/2022, with respect to non-statutory double patenting rejection of claims 1-20 have been fully considered and rejection will be withdrawn as Applicant submit a terminal disclaimer.
Applicant’s arguments, see pages 6-8, filed on 08/02/2022, with respect to the rejections of claims 1, 3, 7, 8, 10, 14, 15, and 17 under 35 U.S.C. 102(a)(1) have been fully considered and are not persuasive.  

Regarding claims 1, 8, and 15, applicant argues that “In a first step of FIG. 15…There is no indication that the indication information of Wang et al. carries a request to hand over a transmission opportunity.
	In response to applicant’s argument, the examiner respectfully disagrees with the argument above. 
According to Paragraphs 183 and 184 of Wang et al. below:
[0182] Channel coordination may include distributed channel coordination or centralized channel coordination. 

In the case of centralized channel coordination, there may be at least one centralized coordination AP (CAP), and the primary channel coordination procedure detailed in FIG. 15 may be performed by a requesting AP 1501 and the CAP 1502. The procedure of FIG. 15 is an example and may be expanded to any number of APs. When an AP initiates a network, or when a network/AP plans to switch its primary channel, it may first scan the environment. Requesting AP 1501 may report measured interference as well as the networks that are overlapping with its own network using a message such as a measurement interference IE 1511 by transmitting the measurement interference message or IE to the CAP 1502. The measurement interference message or IE includes interference measured by the AP. The measured interference reported by the requesting AP may include any of the parameters detailed herein. This report may allow the CAP 1502 to maintain/update a list which networks are overlapping with other networks as well as the settings of all networks such as primary channels, reserved TXOP/RAW/PRAW/TWT/restricted window schedules, QoS settings, TIM/UL access windows, TXOP as generally defined above, schedules and parameters. This maintained list may be updated based on the received measured interference IE.
[0183] Requesting AP 1501 may determine the best primary channel for itself based on the measured interference and may transmit a coordination request IE 1512 to the CAP 1502. The coordination request IE may be transmitted either in a separate frame or in the same frame as the interference measurement IE in order to request to use a new primary channel. 
 
[0184] CAP 1502 may then evaluate the primary channel request and examine whether the new primary channel request is compatible with all primary channels as well as TXOP schedules, RAWs, or TXOPs as generally defined above in the list of overlapping networks with the requesting networks and transmit a coordination request with either SUCCESS or REJECT 1513. If no conflict is detected, CAP 1502 may respond to the coordination request with a coordination response frame with the status SUCCESS. The requesting AP 1501 may then transmit a new channel announcement 1515 to CAP 1502 to announce switching to the new primary channel for its network.

In Fig. 15 of Wang et al. teaches the CAP 1502 (as 1st STA) receive the coordination request IE in the same frame as interference measurement IE in order to request to use a new primary channel. Wherein the primary channel includes all channels that TXOPs as generally defined in the list (maintained list provided in step 1511) of overlapping networks. The CAP 1502/1st STA determines whether a switching/handover condition is satisfied (using the interference measurement IE) by evaluate the condition of the primary channel request with all primary channels as well as TXOP schedules, RAWs, or TXOPs and set the status of the request to indicate either “SUCCESS” or “REJECT”. Thus, Wang et al. teaches an indication that the indication information carries a request to hand over a transmission opportunity.
	Furthermore, applicant argues that “In a second step of FIG. 15… (Paragraph [00183]). This also does not teach that the second station requests the first station to hand over a TXOP to the second station,… As is well known, TXOP “defines the time duration for which a station can send frames” in a given channel, and a hand over, or handoff, allows a receiving station to make use of time previously allocated to the granting station on that channel. Switching channels is fundamentally different than time management within a channel.”
	In response to applicant’s argument, the examiner respectfully disagrees with the argument above. 
Firstly, the claim broadly recites “request to handover a TXOP”. The claim does not detail whether the TXOP is within a frame having plurality of TXOPs or one TXOP is within the frame for a given channel. Therefore, switching a channel or switching one TXOP within the given channel is fundamentally the same.
Secondly, Wang et al. teaches switch its primary channel to a new primary channel. The primary channel is being maintained and updated a list which the settings of all networks such as primary channels, reserved TXOP/RAW/PRAW/TWT/restricted window schedules, QoS settings, TIM/UL access windows, TXOP as generally defined, schedules and parameters.
Wang et al. also teaches the maintained list be updated based on the received measured interference IE. With this maintained list, the CAP 1502 can determine whether to response to the request of a “switching to the new primary channel” or a “request to handover a TXOP” with a “SUCCESS” or “REJECT”. The switching channel here is not just switching the channel, but it is a process of management and coordination within a channel (as a new primary channel).
	Lastly, regarding “(Paragraph [00183]). This also does not teach that the second station requests the first station to hand over a TXOP to the second station”,… The claim does not require “the second station requests the first station to hand over a TXOP to the second station”, but requires “the indication information indicating that the second station requests the first station to hand over a TXOP to the second station”.
	And furthermore, applicant argues that “In a third step of FIG. 15… This also does not teach the requirement of claim 1 that the second station requests the first station to hand over a TXOP to the second station, this is teaching the approval or denial of a channel change request. The CAP is not asking the other AP for the opportunity to use the channel, the CAP is approving or denying a request to switch channels.”
In response to applicant’s argument, the examiner respectfully disagrees with the argument above. According to Paragraph 183 above, Wang et al. teaches, in step 1512, the Requesting AP 1501/2nd station transmit a coordination request IE 1512 to the CAP 1502/1st station. “The coordination request IE may be transmitted either in a separate frame or in the same frame as the interference measurement IE in order to request to use a new primary channel”. The coordination request is to indicate a new primary channel is being used to hangover or being switch to. In response to this request, the CAP 1502/1st station determine and evaluate the coordination request IE/primary channel request based on the measured interference reported that provided with a maintained/updated list of (primary channels, reserved TXOP/RAW/PRAW/TWT/restricted window schedules, QoS settings, TIM/UL access windows, TXOP as generally defined above, schedules and parameters). The CAP 1502/1st station would approve or disapprove the request (coordination request IE) based on the determination and evaluation. It is true that the CAP 1502/1st station is not asking the other AP(CAP 1502/1st station) for the opportunity to use the channel, the CAP 1502/1st station is approving or denying a request to switch channels. The claim recites 2 steps. First step is to receive a first frame and second step is to transmit a second frame. Wherein the first frame is an indication to indicate of a request to handover…, wherein the second frame is a positive acknowledgement of the request to the handover. The CAP 1502/1st station is acknowledging with an approval response of “SUCCESS” indicating of switching/handover to the new primary channel.
And furthermore, applicant argues that “Again, Wang et al. is here teaching an indication that a channel can be switched, not that allocated time on a channel is available.” on page 8.
In response to applicant’s argument, the examiner respectfully disagrees with the argument above.  
Firstly, there is nowhere in the claim showing the “allocated time on a channel is available”
Secondly, the new primary channel is being evaluated in according with the measured interference reported based on the maintained and updated a list such as primary channels, reserved TXOP/RAW/PRAW/TWT/restricted window schedules, QoS settings, TIM/UL access windows, TXOP as generally defined above, schedules and parameters.
	Accordingly, claim 1 is not novel over Wang et al.. Independent claims 8 and 15 are also not patentable over Wang et al. for essentially the same reasons. Thus, rejections of claims 1, 3, 7-8, 13, and 18-20 depending therefrom, under 35 U.S.C. 102(a)(1) rejection is sustained.
Claims 2, 4-6, 8-9, 11-16, and 18-20 were rejected under 35 U.S.C. 103 unpatentable over Wang et al. in view of Lee et al. (USPGP 2016/0345362) are also sustained.

Double Patenting
Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as patent. 
It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. 

Claims 1, 3-6, 8, 10-13, 15, and 17-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of Su et al. (US Patent No 10,638,384) (referred as Su’s 384).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are the same scope of the claims of Su et al. (US Patent No 10,638,384) by adding the well-known elements and functions as set forth below.

Regarding claim 1, Su’s 384 discloses an apparatus for transmission opportunity (TXOP) control, applied in a first station in a wireless local area network (WLAN) (Claim 9, Lines 1-2), comprising: 
a receiver configured to receive a first frame from a second station (Claim 9, a Line 3), wherein the first frame carries indication information, the indication information indicating that the second station requests the first station to share a transmission opportunity (TXOP) with the second station (Claim 9, Lines 3-5), 
a transmitter, configured to send a second frame to the second station, wherein the second frame indicates that the first station can share the TXOP with the second station (Claim 2).

Regarding claim 3, Su’s 384 discloses the apparatus according to claim 1, wherein the indication information includes a first value indicating that the second station requests the first station to share the TXOP with the second station when a handover condition is satisfied (Claim 1, Lines 6-11).

Regarding claim 4, Su’s 384 discloses the apparatus according to claim 1, wherein the first frame is a beacon frame (Claim 8).

Regarding claim 5, Su’s 384 discloses the apparatus according to claim 1, wherein the second frame is a management frame, a control frame, or a data frame carrying TXOP handover information (Claim 7).

Regarding claim 6, Su’s 384 discloses the apparatus according to claim 1, wherein the receiver further configured to receive an ACK signal in response to the second frame (Claim 3).

Regarding claim 8, Su’s 384 discloses an apparatus for transmission opportunity (TXOP) control, applied in a second station in a wireless local area network (WLAN) (Claim 1, Line 1), comprising: 
a processor, configured to generate, a first frame, wherein the first frame carries indication information, the indication information indicates that second station requests a first station to share a transmission opportunity (TXOP) with the second station (Claim 1, Lines 3-5); 
a transmitter, configured to send the first frame to the first station (Claim 1, Line 12); 
a receiver, configured to receive a second frame from the first station, wherein the second frame indicates that the first station can share the TXOP with the second station (Claim 2).

Regarding claim 10, Su’s 384 discloses the apparatus according to claim 8, wherein the indication information including a first value indicating that the second station requests the first station to share the TXOP with the second station (Claim 12, Lines 6-8).

Regarding claim 11, Su’s 384 discloses the apparatus according to claim 8, wherein the first frame is a beacon frame (Claim 18).

Regarding claim 12, Su’s 384 discloses the apparatus according to claim 8, wherein the second frame is a management frame, a control frame, or a data frame carrying TXOP handover information (Claim 14).

Regarding claim 13, Su’s 384 discloses the apparatus according to claim 8, wherein the transmitter is further configured to transmit an ACK signal in response to the second frame (Claim 3).

Regarding claim 15, Su’s 384 discloses a transmission opportunity control method, comprising: 
generating by a second station, a first frame (Claim 1, Line 3), wherein the first frame carries indication information, the indication information indicating that the second station requests a first station to share a transmission opportunity (TXOP) with the second station (Claim 1, Lines 8-11); 
sending by the second station, the first frame to the first station (Claim 1, Line 12); 
receiving, by the second station, a second frame from the first station, wherein the second frame indicates that the first station can share the TXOP with the second station (Claim 2).

Regarding claim 17, Su’s 384 discloses the method according to claim 15, wherein the indication information including a first value indicating that the second station request the first station to share the TXOP with the second station when a handover condition is satisfied (Claim 1, Lines 6-11).

Regarding claim 18, Su’s 384 discloses the method according to claim 15, wherein the first frame is a beacon frame (Claim 18).

Regarding claim 19, Su’s 384 discloses the method according to claim 15, wherein the second frame is a management frame, a control frame, or a data frame carrying TXOP handover information (Claim 14).

Regarding claim 20, Su’s 384 discloses the method according to claim 15, wherein the method further comprising, sending, by the second station, an ACK signal in response to the second frame (Claim 3).

Claims 2, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Su et al. (US Patent No 10,638,384) (referred as Su’s 384), in view of LEE et al. (US 2016/0345362).

Regarding claim 2, Su’s 384 discloses the apparatus according to claim 1, but does not explicitly disclose further comprising: a processor configured to accesses a channel after the first station completes backoff, and to obtain the TXO.
However, LEE discloses a processor configured to accesses a channel after the first station completes backoff, and to obtain the TXOP [¶¶ 71, 77, 80-81; the STA3 may attempt the channel access after a contention window 418 has elapsed, that is the STA transmit the frame after performing backoff if AIFS 414 for access category (AC), e.g., AIFS[AC], has elapsed].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “a processor configured to accesses a channel after the first station completes backoff, and to obtain the TXOP” as taught by LEE in the system of Su’s 384, so that it would to provide improved performance in delivering their applications, including improved power consumption for battery-operated devices [See LEE, ¶ 3].

Regarding claim 9, Su’s 384 discloses the apparatus according to claim 8, but does not explicitly disclose wherein the transmitter, further configured to send downlink multi-user data in the TXOP; or, the transmitter, further configured to send a trigger frame to schedule trigger a random access, or to perform uplink multi-station (multi-STA) transmission in the TXOP.
However, LEE discloses wherein the transmitter, further configured to send downlink multi-user data in the TXOP; or, the transmitter, further configured to send a trigger frame to schedule trigger a random access, or to perform uplink multi-station (multi-STA) transmission in the TXOP [¶ 31; AP may transmit a trigger frame to facilitate UL MU transmission].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the transmitter, further configured to send downlink multi-user data in the TXOP; or, the transmitter, further configured to send a trigger frame to schedule trigger a random access, or to perform uplink multi-station (multi-STA) transmission in the TXOP” as taught by LEE in the system of Su’s 384, so that it would to provide improved performance in delivering their applications, including improved power consumption for battery-operated devices [See LEE, ¶ 3].

Regarding claim 16, Su’s 384 discloses the method according to claim 15, but does not explicitly disclose wherein sending, by the second station, downlink multi-user data in the TXOP; or sending, by the second station a trigger frame to schedule trigger a random access, or to perform uplink multi-station (multi-STA) transmission in the TXOP.
However, LEE discloses wherein the transmitter, further configured to send downlink multi-user data in the TXOP; or, the transmitter, further configured to send a trigger frame to schedule trigger a random access, or to perform uplink multi-station (multi-STA) transmission in the TXOP [¶ 31; AP may transmit a trigger frame to facilitate UL MU transmission].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the transmitter, further configured to send downlink multi-user data in the TXOP; or, the transmitter, further configured to send a trigger frame to schedule trigger a random access, or to perform uplink multi-station (multi-STA) transmission in the TXOP” as taught by LEE in the system of Su’s 384, so that it would to provide improved performance in delivering their applications, including improved power consumption for battery-operated devices [See LEE, ¶ 3].

Claims 2 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Su et al. (US Patent No 10,638,384) (referred as Su’s 384), in view of Frederiks et al. (US 2010/0061342).

Regarding claim 7, Su’s 384 discloses the apparatus according to claim 1, but does not explicitly disclose wherein the first station is an access point station and the second station is an access point station.
However, Frederiks discloses wherein the first station is an access point station and the second station is an access point station [Fig. 1, ¶¶ 34-35; where one station is an access point, the other stations send and receive data only to the access point station].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the first station is an access point station and the second station is an access point station” as taught by Frederiks in the system of Su’s 384, so that it would to provide signaling mechanisms to control new efficient protocols within the context of existing networks, in particular existing 802.11 networks [see Frederiks, ¶ 6].

Regarding claim 14, Su’s 384 discloses the apparatus according to claim 8, but does not explicitly disclose wherein the first station is an access point station and the second station is an access point station.
However, Frederiks discloses wherein the first station is an access point station and the second station is an access point station [Fig. 1, ¶¶ 34-35; where one station is an access point, the other stations send and receive data only to the access point station].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the first station is an access point station and the second station is an access point station” as taught by Frederiks in the system of Su’s 384, so that it would to provide signaling mechanisms to control new efficient protocols within the context of existing networks, in particular existing 802.11 networks [see Frederiks, ¶ 6].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-8, 10, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG et al. (US 2015/0359008).

Regarding claim 1, WANG discloses an apparatus for transmission opportunity (TXOP) control, applied in a first station in a wireless local area network (WLAN) [Fig. 1C, 15, ¶¶ 57-59; eNode-Bs 140a configured to handle radio resource management decisions, handover decisions applied in centralized coordination AP (CAP) 1502/first station (of Fig. 15) in the RAN 104 and the core network 106], the first station being an access point, the apparatus comprising: 
a receiver [implicit feature: any AP comprises receiver (transceivers, ¶ 59)] configured to receive a first frame from a second station [Fig. 15, ¶ 183; receive coordination request IE/first frame (at 1512) from a requesting AP 1501/second station], wherein the first frame carries indication information [¶¶ 182-183; wherein the coordination request IE/first frame carries indication information that the coordination request IE is transmitted in the same frame as the interference measurement IE)], the indication information indicating that the second station requests the first station to hand over a transmission opportunity (TXOP) to the second station [Fig. 15, ¶ 184; wherein the interference measurement IE includes a report measured interference that the requesting AP 1501/second station requests the CAP 1502/first station to switch/(hand over) its primary channel, reserved TXOP/RAW/PRAW/TWT/restricted window schedules, QoS settings, TIM/UL access windows, TXOP as generally defined above, schedules and parameters], 
a transmitter [implicit feature: any AP comprises transmitter (transceivers, ¶ 59)], configured to send a second frame to the second station [Fig. 15, ¶ 184; the CAP 1502/first station respond to the coordination request IE/first frame with a coordination response frame/(second frame) with the status SUCCESS (at 1513)], wherein the second frame indicates that the first station can hand over the TXOP to the second station [¶ 184; wherein the coordination response frame/(second frame) indicated that the CAP 1502/first station of  SUCCESS evaluate the primary channel request and examine of the new primary channel request is compatible with all primary channels as well as TXOP schedules, RAWs, or TXOPs].

Regarding claim 3, WANG discloses the apparatus according to claim 1.
WANG further discloses wherein the indication information includes a first value indicating that the second station requests the first station to hand over the TXOP to the second station when a handover condition is satisfied [Fig. 14, ¶ 179; wherein the coordination response IE 1400 include a results field 1404 to indicate the status of the coordination request that having a first value as SUCCESS when a switch/handover condition is satisfied (switching to the new primary channel for its network, see ¶ 184)].

Regarding claim 7, WANG discloses the apparatus according to claim 1.
WANG further discloses wherein the second station is an access point station [Fig. 15, ¶ 182; wherein the second station is the requesting AP/access point station].

Regarding claim 8, WANG discloses an apparatus for transmission opportunity (TXOP) control, applied in a first station in a wireless local area network (WLAN) [Fig. 1C, 15, ¶¶ 57-59; eNode-Bs 140a configured to handle radio resource management decisions, handover decisions applied in requesting AP 1501/first station (of Fig. 15) in the RAN 104 and the core network 106], the first station being an access point, the apparatus comprising: 
a processor [implicit feature: any AP comprises transmitter (transceivers, ¶ 59)], configured to generate, a first frame [Fig. 15, ¶ 183; the requesting AP 1501/first station generate a report of measured interference IE with a coordination request in a same frame], wherein the first frame carries indication information [¶¶ 182-183; wherein the coordination request IE/first frame carries indication information], the indication information indicates that first station requests a second station to hand over a transmission opportunity (TXOP) to the first station [Fig. 15, ¶¶ 183-184; wherein the interference measurement IE includes a report measured interference that the requesting AP 1501/first station requests a CAP 1502/second station to switch/(hand over) its primary channel, reserved TXOP/RAW/PRAW/TWT/restricted window schedules, QoS settings, TIM/UL access windows, TXOP as generally defined above, schedules and parameters to the requesting AP 1501/first station]; 
a transmitter [implicit feature: any AP comprises transmitter (transceivers, ¶ 59)], configured to send the first frame to the second station [Fig. 15, ¶ 183; transmit a coordination request IE/first frame (at 1512) to the CAP 1502/second station]; 
a receiver [implicit feature: any AP comprises receiver (transceivers, ¶ 59)], configured to receive a second frame from the second station [Fig. 15, ¶ 184; receive a coordination response frame/(second frame) CAP 1502/second station with the status SUCCESS (at 1513)], wherein the second frame indicates that the second station can hand over the TXOP to the first station [¶ 184; wherein the coordination response frame/(second frame) indicated that the requesting AP 1501/first station of  SUCCESS evaluate the primary channel request and examine of the new primary channel request is compatible with all primary channels as well as TXOP schedules, RAWs, or TXOPs].

Regarding claims 10, the claim recites a transmission opportunity control to perform the functions of the apparatus recited as in claim 3; therefore, claim 10 is rejected along the same rationale that rejected in claim 3.

Regarding claim 14, WANG discloses the apparatus according to claim 8.
WANG further discloses wherein the second station is an access point station [Fig. 15, ¶ 182; wherein the second station is the requesting AP/access point station]

Regarding claims 15 and 17, the claims recite a transmission opportunity control to perform the functions of the apparatus recited as in claims 8 and 10; therefore, claims 15 and 17 are rejected along the same rationale that rejected in claims 8 and 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 4-6, 8-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 unpatentable over Park et al. US 2011/0044287 in view of LEE et al. (US 2016/0345362).

Regarding claim 2, WANG discloses the apparatus according to claim 1, but does not explicitly disclose comprising: a processor configured to access a channel after the first station completes backoff, and to obtain the TXOP.
However LEE further discloses comprising: a processor configured to access a channel after the first station completes backoff, and to obtain the TXOP [¶¶ 71, 77, 80-81; the STA3 may attempt the channel access after a contention window 418 has elapsed, that is the STA transmit the frame after performing backoff if AIFS 414 for access category (AC), e.g., AIFS[AC], has elapsed].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “a processor configured to access a channel after the first station completes backoff, and to obtain the TXOP” as taught by LEE in the system of WANG, so that it would to provide performance in delivering their applications, including improved power consumption for battery-operated devices [see LEE, ¶ 3].

Regarding claim 4, WANG discloses the apparatus according to claim 1, but does not explicitly disclose wherein the first frame is a beacon frame.
However, LEE discloses wherein the first frame is a beacon frame [¶ 70; Subtype frames of the management frame include a beacon frame].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the first frame is a beacon frame” as taught by LEE in the system of WANG, so that it would to provide performance in delivering their applications, including improved power consumption for battery-operated devices [see LEE, ¶ 3].

Regarding claim 5, WANG discloses the apparatus according to claim 1, but does not explicitly disclose wherein the second frame is a management frame, a control frame, or a data frame carrying TXOP handover information.
However, LEE discloses wherein the second frame is a management frame, a control frame, or a data frame carrying TXOP handover information [Fig. 4, ¶¶ 66, 69-71; a data frame, a control frame, or a management frame can be exchanged between the wireless communication devices 111-115 and/or other WLAN devices (first station, second station)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the second frame is a management frame, a control frame, or a data frame carrying TXOP handover information” as taught by LEE in the system of WANG, so that it would to provide performance in delivering their applications, including improved power consumption for battery-operated devices [see LEE, ¶ 3].

Regarding claim 6, WANG discloses the apparatus according to claim 1, but does not explicitly disclose wherein the receiver further configured to receive an ACK signal in response to the second frame.
However, LEE discloses wherein the receiver further configured to receive an ACK signal in response to the second frame [Fig. 18, ¶ 129; wherein the STA1 receive an acknowledgement frame 1816 (e.g., MU acknowledgement frame, block acknowledgement frame) upon receipt of the uplink frames 1812/second frame].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the receiver further configured to receive an ACK signal in response to the second frame” as taught by LEE in the system of WANG, so that it would to provide performance in delivering their applications, including improved power consumption for battery-operated devices [see LEE, ¶ 3].

Regarding claim 8, WANG discloses an apparatus for transmission opportunity (TXOP) control, applied in a first station in a wireless local area network (WLAN) [Fig. 1C, 15, ¶¶ 57-59; eNode-Bs 140a configured to handle radio resource management decisions, handover decisions applied in requesting AP 1501/first station (of Fig. 15) in the RAN 104 and the core network 106], the first station being an access point, the apparatus comprising: 
a processor [implicit feature: any AP comprises transmitter (transceivers, ¶ 59)], configured to generate, a first frame [Fig. 15, ¶ 183; the requesting AP 1501/first station generate a report of measured interference IE with a coordination request in a same frame], wherein the first frame carries indication information [¶¶ 182-183; wherein the coordination request IE/first frame carries indication information], the indication information indicates that first station requests a second station to hand over a transmission opportunity (TXOP) to the first station [Fig. 15, ¶¶ 183-184; wherein the interference measurement IE includes a report measured interference that the requesting AP 1501/first station requests a CAP 1502/second station to switch/(hand over) its primary channel, reserved TXOP/RAW/PRAW/TWT/restricted window schedules, QoS settings, TIM/UL access windows, TXOP as generally defined above, schedules and parameters to the requesting AP 1501/first station]; 
a transmitter [implicit feature: any AP comprises transmitter (transceivers, ¶ 59)], configured to send the first frame to the second station [Fig. 15, ¶ 183; transmit a coordination request IE/first frame (at 1512) to the CAP 1502/second station]; 
a receiver [implicit feature: any AP comprises receiver (transceivers, ¶ 59)], configured to receive a second frame from the second station [Fig. 15, ¶ 184; receive a coordination response frame/(second frame) CAP 1502/second station with the status SUCCESS (at 1513)], wherein the second frame indicates that the second station can hand over the TXOP to the first station [¶ 184; wherein the coordination response frame/(second frame) indicated that the requesting AP 1501/first station of  SUCCESS evaluate the primary channel request and examine of the new primary channel request is compatible with all primary channels as well as TXOP schedules, RAWs, or TXOPs].
Wang discloses all aspects set forth above, but does not explicitly disclose to generate, a first frame.
However, LEE discloses to generate, a first frame [¶ 124; AP generate a trigger frame/ first frame].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “to generate, a first frame” as taught by LEE in the system of WANG, so that it would to provide performance in delivering their applications, including improved power consumption for battery-operated devices [see LEE, ¶ 3].

Regarding claim 9, the combined system of WANG and LEE discloses the apparatus according to claim 8. 
Wang further discloses wherein the transmitter, further configured to send downlink multi-user data in the TXOP; or, the transmitter, further configured to send a trigger frame to schedule trigger a random access, or to perform uplink multi-station (multi-STA) transmission in the TXOP [¶ 62; AP may transmit a trigger frame to facilitate UL MU transmission].

Regarding claim 11, the combined system of WANG and LEE discloses the apparatus according to claim 8.
Wang but does not explicitly disclose wherein the first frame is a beacon frame.
However, LEE discloses wherein the first frame is a beacon frame [¶ 70; Subtype frames of the management frame include a beacon frame].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the first frame is a beacon frame” as taught by WANG in the system of WANG, so that it would to provide performance in delivering their applications, including improved power consumption for battery-operated devices [see LEE, ¶ 3].

Regarding claim 12, the combined system of WANG and LEE discloses the apparatus according to claim 8.
WANG but does not explicitly disclose wherein the second frame is a management frame, a control frame, or a data frame carrying TXOP handover information.
However, LEE discloses wherein the second frame is a management frame, a control frame, or a data frame carrying TXOP handover information [Fig. 4, ¶¶ 66, 69-71; a data frame, a control frame, or a management frame can be exchanged between the wireless communication devices 111-115 and/or other WLAN devices (first station, second station)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the second frame is a management frame, a control frame, or a data frame carrying TXOP handover information” as taught by WANG in the system of WANG, so that it would to provide performance in delivering their applications, including improved power consumption for battery-operated devices [see LEE, ¶ 3].

Regarding claim 13, the combined system of WANG and LEE discloses the apparatus according to claim 8.
Wang but does not explicitly disclose wherein the receiver further configured to receive an ACK signal in response to the second frame.
However, LEE discloses wherein the receiver further configured to receive an ACK signal in response to the second frame [Fig. 18, ¶ 129; wherein the STA1 receive an acknowledgement frame 1816 (e.g., MU acknowledgement frame, block acknowledgement frame) upon receipt of the uplink frames 1812/second frame].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the receiver further configured to receive an ACK signal in response to the second frame” as taught by LEE in the system of WANG, so that it would to provide performance in delivering their applications, including improved power consumption for battery-operated devices [see LEE, ¶ 3].

Regarding claims 15, 16, 18, 19 and 20, the claims recite a transmission opportunity control to perform the functions of the apparatus recited as in claims 8, 9, 11, 12, and 13 respectively; therefore, claims 15, 16, 18, 19 and 20 are rejected along the same rationale that rejected in claims 8, 9, 11, 12, and 13 respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
In additional to references cited that are used for rejection as set forth above, Watanabe et al. (US 2015/0208308) is also considered as relevant prior arts for rejection of in claims 1, 8, and 15, for limitation “to receive a first frame from a second station, wherein the first frame carries indication information, the indication information indicating that the second station requests the first station to hand over a transmission opportunity (TXOP) to the second station, a transmitter, configured to send a second frame to the second station, wherein the second frame indicates that the first station can hand over the TXOP to the second station” (See , Fig. 3, ¶¶  41-46).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469